Citation Nr: 1610502	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  15-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1955 to February 1957.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In August 2008 the Veteran filed a claim for service connection for an underlying injury that had resulted in a service connected right leg scar.  He did not file a notice of disagreement (NOD) with the February 2009 rating decision that denied service connection for a right leg disability.  However, in December 2009 he submitted a lay statement and provided an additional medical record concerning his right leg.  In March 2010, he again filed a claim for service connection for the underlying right leg injury.  In May 2011, the RO declined to reopen a claim of service connection for a right leg disability.  The February 2009 rating decision was rendered non final as a result of the submission of the additional evidence within 12 months (December 2009) of that rating decision.  See 38 C FR § 3 156(b) (2015); Mitchell v. McDonald, 27 Vet. App. 431, 437 (2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  Thus, the issue has been recharacterized as noted on the title page.  

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge a transcript of the hearing is associated with the record, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence  See Hearing Transcript at 15.  

In June 2015, the Board remanded this matter for additional development.  Following completion of the requested actions, as well as a continued denial of the Veteran's claim, the appeal was returned to the Board for further appellate review.

The Veteran has added new and relevant evidence to the record since the August 2015 Supplemental Statement of the Case (SSOC).  However, he submitted a responsive 30-day waiver to that SSOC.  Therefore, a remand for AOJ review is not necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  The Veteran's current right leg disabilities are not shown as such during service.
 
2.  The Veteran's current right leg disabilities have not been productive of symptoms continuously since service.

3.  The Veteran's current right leg disabilities did not manifest within one year of separation from service, nor have they been productive of symptoms continuously beginning within one year of service separation.

4.  The Veteran's current right leg disabilities are not related to an in-service event, injury, or disease.


CONCLUSION OF LAW

A right leg disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), (Pelegrini II) in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In April 2011, the RO sent the Veteran a letter, providing notice, which satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473(2006).  Although the April 2011 letter was not sent prior to initial adjudication of his claim, this was not prejudicial to the Veteran, as the claim was readjudicated and supplemental statements of the case (SSOC) were promulgated, most recently in August 2015.  See Quartuccio, 16 Vet. App. 183; Pelegrini, 18 Vet. App. at 120-21; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  No additional notice is required.  

The Board finds that VA has complied with its duty to assist the Veteran in the development of the claim decided herein, to include substantial compliance with the January 2012 and June 2015 Remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records.  During the May 2014 hearing, the Veteran indicated that all relevant treatment records were in the claims file.  See Hearing Transcript at 9-12.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  He was afforded VA examinations in April 1957, February 1965, April 2012 and July 2015.  There is no argument or indication that the examinations or opinions are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Despite disagreeing with the July 2015 VA examiner, the Veteran has not alleged that this examiner was unqualified to render etiological findings in connection with this appeal.  As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing in May 2014, the undersigned explained what was needed to substantiate this service connection claim (including new and material evidence).  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

The Board notes that while the Veteran testified at a prior October 2011 hearing before a different VLJ, that hearing only addressed the issue of an increased evaluation for the service-connected right leg scar.  The Veteran did not provide testimony with respect to the appeal for service connection for a right leg disability.  Specifically, the Veteran's representative and the VLJ both indicated that a Notice of Disagreement had not yet been filed with respect to the service connection claim.  See Transcript at 6, 8.  The Veteran's representative indicated that the Veteran thought he was going to discuss the right leg disability claim.  See id. at 7.  However, the October 2011 VLJ clarified that the only issue before him was the increased rating claim.  See id. at 10.  Thus, a panel decision is not necessary for disposition of this claim.  See 38 C.F.R. § 20.707 (2015); Arneson v. Shinseki, 24 Vet. App. 379 (2011).


Legal Criteria, Factual Background and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, there must be evidence of: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As radiculopathy is an organic disease of the nervous system under 38 C.F.R. 
§ 3.309(a), 38 C.F.R. § 3.303(b) applies.

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as other organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran asserts that his currently diagnosed right leg disabilities (right knee meniscal tear and right L5/S1 radiculopathy) resulted from an in-service injury to his right leg in 1956.  The Veteran is currently service-connected for the associated right leg scar.

STRs show that on May 23, 1956 the Veteran sustained a laceration to his right shin, two weeks prior, and there was some inflammation present.  He was treated with hot packs and medication twice daily; and he was assigned "low quarters" for 3 days.  He was to return to the clinic daily for recheck for 3 days.  A May 25, 1956 STR notes "[patient] could have early osteomyelitis[.]"  A radiographic report that same day notes the Veteran had injury with laceration to his right shin on May 9 (approximately 2 weeks prior) that had healed and was swollen again.  He had tenderness with pain and radiation to surrounding tissue.  X-rays of the right mid-tibia revealed negative findings.  Rule out of early osteomyelitis was noted.  

In June 1956 the Veteran was admitted to Tripler Army Hospital where he was treated for a severe contusion to his right tibia and mid-shaft anteriorly that had occurred one month prior to admission (May 9) when he struck his leg against lava rock while on training.  He reported that there was much swelling 2 to 3 weeks after the initial injury, which was of the entire upper half of the right lower leg.  He was discharged (to light duty) from the hospital after an 8-day stay.  However, prior to his hospital admission, his right leg injury was treated at the dispensary with Penicillin for 10 days.  He was also put on light duty one week prior to admission.  He was diagnosed with severe contusion of the right tibia, mid-shaft anteriorly.  The June 1956 radiographic report shows a normal bone study (right tibia).  Notably, no mention of gangrene is found and x-rays are negative for fracture or other abnormality.  The January 1957 separation examination shows the lower extremities and other musculoskeletal were normal on clinical evaluation.  No complaints or diagnosis of a right leg disability were found on the separation examination.  

Postservice x-rays of the right tibia and fibula (knee to ankle), taken in July 1964, shows injury to the right leg; and pain and swelling of the lower 1/3rd, tibia with drainage.  Routine views (including the ankle and the knee) show normal bony structures.  No periosteal reaction or destructive lesion was seen to indicate osteomyelitis at that time.  The impression was no bony abnormality identified in the right leg.

A December 1964 letter from Dr. Polasky notes the Veteran was still under his care for a posttraumatic neuritis of the right leg.  The Veteran had reinjured his leg in June 1964 and had been seen on numerous occasions since.  X-rays revealed no bony abnormalities.  Dr. Polasky noted that there was no question that the Veteran's pain was real.  He further noted that the Veteran had a posttraumatic neuritis and the present injury probably was made worse by the preexisting condition.  

On February 1965 VA neurological, orthopedic or surgical examination, the Veteran reported having had an injury to this right leg over the anterior area in 1956 when he fell against a rock quarry in Hawaii.  He stated that he had reinjured the scar frequently while working as a construction worker, the last time was in June 1964.  It became infected again and drained for about six weeks.  For the past 3 months he complained of continuous deep aching pain in the left tibia region, radiating up to the knee and thigh.  X-rays of the right lower leg shows bony structures appear to be within normal limits.  

On April 1965 VA neurological examination, the Veteran reported that he fell on a rock lacerating his right shin.  The wound was slow to heal and had been painful ever since.  He has pain that radiates up above the knee and down to the ankle.  The impression was that there was no evidence of neurologic disease.  The Veteran has pain, the cause of which is not determined.  

A July 2008 VA treatment records show complaints of right leg pain.  The examiner noted the scar for which the Veteran is service connected and that he walked with a slight limp.  There was no surrounding heat redness or specific tenderness.  Knee mobility was full, he was able to stand on his heels and toes and there was no evidence of vascular insufficiency.  The examiner stated "There is at this time no evidence of a soft tissue or osseous disorder in the patient's right tibia I am unable to account for this patients symptoms on the basis of his known injury."  A July 2009 progress note shows an assessment of pain in the tibia with no anatomic reason for the pain and no signs of infection, no signs of any tumor.  An October 2009 MRI [magnetic resonance imaging] of the right tibia and fibula reveals a normal examination.  January 2011 x-rays of the right tibia/fibular shows no acute osseous abnormality.

In a February 2011 physical medicine rehabilitation consult, the Veteran presented with a history of right leg pain syndrome from a 1956 inservice injury.  The assessment was chronic right leg pain symptoms due to military related trauma - etiology unknown.  An April 2011 MRI of the right tibia-fibula to evaluate compartment syndrome due to chronic right leg pain shows moderate sized flap tear of the posterior horn of the medial meniscus.  Small knee joint effusion and normal calf musculature.  Normal left tibia and fibula.

A June 2011 VA orthopedic surgery consult shows an assessment of chronic anterolateral right leg pain of uncertain etiology, rule out radiculopathy.  The provider noted that it is improbable that the medial meniscus tear is related to the Veteran's anterolateral right leg pain.

In a June 2011 VA physical medicine rehabilitation note the Veteran complained of right leg pain.  Physical examination of the right leg shows he continued to have tenderness along the anterior compartment muscles (especially the anterior tibialis muscle) from the proximal 1/3rd extent to midpoint of the leg.  Tenderness increases upon passive right ankle/foot inversion positioning.  The impressions were chronic right leg pain symptoms due to military-related trauma - etiology unknown; no right leg osseous abnormality by x-rays January 2011, July 2008 bone scan without any abnormal uptake within the lower limbs; and right leg MRI findings (April 2011) with normal muscle signal, normal bone marrow signal, no abnormal fluid collections seen, and a moderate-sized flap tear of the posterior horn of the medial meniscus.  The provider noted that he was unsure if medial meniscal tear may induce anterior leg compartmental muscular tenderness or if it is a coincidental finding. 

In September 2011 the Veteran presented at an orthopedics office visit (fee basis) for compartment syndrome testing of right leg pain with right leg since 1956.  He provided the history of the inservice right leg injury.  He had been seen in the orthopedic office and there was no evidence of compartment syndrome.  He had no neurologic complaints, only pain with palpation in the soft tissue about the leg.  The assessment was chronic pain syndrome with possible fasciitis.  VA acupuncture clinic records dated July through September 2012 show the Veteran was given an assessment of chronic right anterior tibialis pain of unclear etiology.  

In his January 2013 Substantive Appeal (VA Form 9) the Veteran noted that he injured his right leg in service while on maneuvers in Hawaii.  He was hospitalized and treated for about 12 days and he is still having problems with that leg.  A January 2014 knee and lower leg Disability Benefits Questionnaire (DBQ) by Dr. Berquist notes the history of the right leg injury in service in May 1956 with recurrent problems per service records received from the Veteran; chronic right lower leg pain reported since he was followed in the clinic in June 2008.  A diagnosis of chronic right lower leg pain with the date of diagnosis in June 2008.  The physician noted that the Veteran does have right medial meniscus tear per MRI treated separately from the chronic right lower leg anterior tibialis pain.  There were no abnormal studies specifically related to chronic right lower leg anterior tibialis pain.  

At the May 2014 videoconference hearing the Veteran testified that he sustained injury to his right knee in service when he was maneuvering at night and fell over a cliff.  He was treated for the injury about 3 or 4 days later.  During treatment he was told there was a 50/50 chance of saving the leg because it had a bad infection.  He stated "they operated on it for a while and they put me on light duty until I came back home."  He stated that he stayed in the military about 6 or 8 months after the injury.  When asked how long after separation from service did he start treatment for his leg.  He responded that the first time was in Louisville, Kentucky and after he came back to Cincinnati.  He stated he was given pain pills and some gauze and his right leg drained for about 15 years or more.  He was treated by private doctors, who drained the injured site.  The Veteran noted that the chamber in his right leg was damaged when he fell and that is the problem he now has [compartment syndrome].  

In June 2014 the Veteran presented to VA neurology clinic with a history of L5 - S1 radiculopathy and chronic right lower leg pain.  He reported that it started when he was in service in 1955 when he fell off a cliff and landed on a rocky ledge in Hawaii.  He had an open wound of the right anterior tibia and also injured his right knee.  His right leg wound progressed to a gangrene and he was hospitalized in service and underwent right leg surgical debridement to remove necrotic tissue.  The physician noted there was a possibility of some old osteomyelitis after going through his records.  The nerve conduction studies of the right lower extremity were normal.  There was EMG [electromyography] (2008) evidence of mild chronic right L5 and S1 radiculopathies without signs of ongoing denervation.  There was no EMG evidence of focal mononeuropathies in the right lower extremity.  The assessment was chronic L5 and S1 radiculopathy; likely secondary to his injury in the past.

In March 2015 the Veteran presented to VA neurology clinic with chronic right lower leg pain.  He complained of right leg pain localized to mostly the anterior shin along the right leg (L5 dermatome).  He reported that the pain started when he was in service in 1955 and fell off the cliff and landed on a rocky ledge in Hawaii.  The pain is in the anterior right shin and right knee.  The assessment was chronic L5/S1 radiculopathy neuropathic pain and the location of the pain was consistent with his known right L5/S1 radiculopathy, which likely happened when he fell off a cliff during service in 1955 - as this was the reported onset of his pain.  The physician noted that the Veteran was not service-connected for that issue and it was her professional opinion that the Veteran's current pain was directly related to his fall while in service, assuming his historical account of his pain symptoms are true.  

On July 2015 VA knee and lower leg examination, the Veteran described the history (including onset and course) of his right lower leg disability (including the right knee).  He was diagnosed with right knee meniscal tear (date of diagnosis is April 2011).  The examiner noted that the Veteran is noted to have a diagnosis of medical meniscus tear of the right knee and chronic radiculopathy of the L5/S1 nerve in the evidence of record.  His medial meniscus tear of the right knee was diagnosed on MRI dated in April 2011, but was not present on the two prior MRI studies, and is unrelated to the claimed right leg pain.  The Veteran is noted to have a diagnosis of chronic L5/S1 radiculopathy of the right lower extremity noted on EMG dated in October 2008, and the neurology clinic note dated in March 2015 states an opinion that the Veteran's right leg pain is consistent with his know right L5/S1 radiculopathy which likely happened when he fell off a cliff in service in 1956 since it was the reported onset of his pain.

The examiner's opinion is that the Veteran's medial meniscus tear of the right knee is less likely than not (less than 50 percent) proximately due to or caused by the Veteran's in-service fall in 1956 since the medial meniscus tear was diagnosed on MRI dated in April 2011 and was not present on the two prior MRI studies of the right leg both dated in October 2009.  Nor was there any complaints of right knee pain consistent with a medial meniscus  tear during or since service prior to 2011 in the evidence of record.  Further, the examiner opined that the Veteran's right L5/S1 radiculopathy is less likely than not (less than 50 percent) proximately due to or the result of the Veteran's service to include the 1956 service fall since the L5/S1 radiculopathy was diagnosed on EMG dated in October 2008 and there was no symptoms, complaints, or diagnosis of a back injury or radiculopathy during or since service until 2008.  The only complaint after the fall was a laceration to the right leg with some inflammation on clinical visit dated in May 1956.  The Veteran was noted to present to the neurology clinic in October 1964 and noted to have no evidence of any neurological disease, and a compensation and pension examination dated April 1965, which stated there was no evidence of any neurological disease and the cause of the Veteran's pain could not be determined.  Thus making less likely than not that the Veteran's right L5/S1 radiculopathy was caused by the Veteran's in-service injury in 1956.

An August 2015 VA neurology outpatient note shows the Veteran presented with a past medical history that included chronic right L5, S1 radiculopathy diagnosed by EMG.  He was seen for follow-up for chronic atypical right lower leg pain.  He has consistently complained of or described having such pain and failed at multiple attempts at palliation.  The assessment was that the Veteran has a prior medical history of chronic right L5, S1 radiculopathy diagnosed by EMG, who presented for follow-up with regard to chronic atypical right lower extremity pain.  He continues to have the same pain described in previous office visits.  The pain has been constant for him since his alleged injury in the service.  The symptoms he described and the physical examination suggest neuropathic origin to his pain.  

The Board finds that the Veteran's current right leg disabilities were not shown as such during service.  Initially, the Board notes that there is no contemporaneous record of a medical diagnosis of meniscal tear or radiculopathy and the Veteran has not reported receiving a contemporaneous medical diagnosis of such.  STRs reflect that he sustained right leg trauma in May 1956 and sought treatment within about 2 weeks of sustaining the injury.  X-rays of the right leg at that time showed the injury had healed and was swollen again.  Subsequently, in June 1956 he was hospitalized and treated for a severe contusion to his right tibia and mid-shaft anteriorly.  June 1956 x-rays of the right tibia showed a normal bone study.  There was no gangrene, fracture or other abnormality shown.  STRs subsequent to treatment in June 1956 do not show any complaints or further treatment of the right leg.  Approximately 7 months (January 1957) after his hospitalization, the Veteran underwent an examination for separation from active duty service and the examination report reveals his lower extremities and other musculoskeletal were normal on clinical evaluation.  There were no complaints or diagnosis of a right leg disability found on the separation examination.  Second, the Board finds that while the Veteran's statements regarding the symptoms of pain are competent, meniscal tear and radiculopathy are not within his lay competency to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In light of the foregoing, the Board finds that meniscal tear and radiculopathy were not shown to be chronic during service.  Service connection for a right leg disability is not warranted on the basis of "chronicity."  See 38 C.F.R. § 3.303(b). 

The Board also finds that the preponderance of the evidence shows that the Veteran's current right leg disabilities have not been continuously symptomatic since his separation from service.  A right leg disability was not clinically noted post-service prior to the October 2008 EMG that shows a diagnosis of chronic L5/S1 radiculopathy of the right lower extremity.  Notably, Dr. Polasky notes the Veteran was under his care for posttraumatic neuritis of the right leg, but that was not related to the claimed right leg disability.  Dr. Polasky treated the Veteran in June 1964 for re-injury to his right leg while working as a construction worker.  Dr. Polasky noted that the Veteran reinjured his leg in June 1964 and had been seen on numerous occasions since.  The 2014 VA examiner noted that the medial meniscus tear was diagnosed on MRI in April 2011 and was not present on the two prior MRI studies.  There were no complaints of right knee pain consistent with a medial meniscus tear during or since service prior to 2011, nor were there any symptoms, complaints, or diagnosis of right radiculopathy since service until 2008.  

It is noteworthy that the June 2014 physician noted there was a possibility the Veteran had some old osteomyelitis after going through the records.  Here, the required degree of medical certainty is not demonstrated with the use of the term "possibility".  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Furthermore, it appears he based his observation on an incorrect factual basis since, as discussed above, the STRs in 1956 show a rule out of early osteomyelitis, and postservice x-rays in July 1964 reveal there was no periosteal reaction or destructive lesion seen to indicate osteomyelitis at that time.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, this physician's report is of little probative value in deciding this case.

In addition, the preponderance of the evidence establishes that meniscal tear and radiculopathy are not shown as such within one year of the Veteran's separation from service, nor have they been productive of symptoms continuously beginning within one year of service separation.  As discussed above, there is no postservice right leg diagnosis for more than 50 years after separation from service, and the lay evidence is not competent to establish a diagnosis within one year of the Veteran's February 1957 separation from service.

Finally, the medical evidence is against a relationship between the Veteran's current right leg disabilities and service.  The Board has considered the evidence of record in favor of the Veteran's claim, but finds such evidence to be of little probative value.  It is the responsibility of the Board to review all the evidence of record and reach a conclusion by applying the standard of review set forth above.  The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). "[i]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this instance, the February 2011 provider's assessment/opinion was that the Veteran had chronic right leg pain symptoms due to military related trauma, etiology unknown.  To the extent this provider's assessment/opinion suggests a nexus between current right leg symptoms and military service, it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Because no rationale or explanation for the conclusion was provided the Board has assigns little probative value.  The March 2015 physician's opinion that the Veteran's current pain was directly related to his fall while in service, assuming his historical account of his pain symptoms are true, appears to have been based solely on the history provided by the Veteran.  As such, little probative value is accorded this opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning and factual predicate in the record).

The August 2015 provider notes the Veteran's pain had been constant since his alleged injury in the service; and his symptoms suggest neuropathic origin to this pain.  To the extent this provider suggest a nexus between the inservice injury and neuropathic signs and symptoms, it is inconsistent with the evidence of record, which fails to show a right leg neurological disorder during service or for many years thereafter.  There were no neurological manifestations in service and neuritis noted in 1964 was attributed to an intervening injury to the right leg (See Dr. Polasky's December 1964 letter), the April 1965 VA neurological examination noted there was no evidence of neurological disease, and the July 2015 VA examiner (whose opinion the Board has deemed highly probative) has opined that the Veteran's right L5/S1 radiculopathy is less likely than not due to or the result of the Veteran's service, to include the 1956 injury.  Thus, the August 2015 provider's opinion is of little probative value.

Significantly, the July 2015 VA examiner essentially found that the Veteran's diagnosed right leg disabilities were not due to or caused by the 1956 in-service incident.  The Board finds the July 2015 VA examination to be highly probative, as it included an extensive review of the Veteran's medical history.  The examiner's opinion that medial meniscus tear of the right knee and right L5/S1 radiculopathy are less likely than not due to or caused by the Veteran's inservice injury in 1956 was based on a physical examination and includes a historically accurate explanation of rationale that cites to factual data.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion of a physician that is based on a review of the entire record is of greater probative value than an opinion based solely on the Veteran's reported history).

Here, the Board does not find that the evidence is in equipoise, but instead finds that the preponderance of the evidence does not support entitlement to service connection for the Veteran's right leg disability.  Therefore, the benefit of the doubt doctrine does not apply.  See Schoolman v. West, 12 Vet.App. 307, 311 (1999) (finding that "[b]ecause there is a plausible basis in the record for the Board's decision that the preponderance of evidence was against the appellant's claim, the benefit of the doubt doctrine does not apply.").


ORDER

Entitlement to service connection for a right leg disability is denied.



____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


